EXHIBIT 10.8(h)

 

DESCRIPTION OF 2014 SALARIES FOR

 2013 NAMED EXECUTIVE OFFICERS

 

Annualized salary rates effective January 1, 2014 for the current executive
officers of the Company who are expected to be named in the executive
compensation disclosures of the Company’s 2014 proxy statement in relation to
fiscal year 2013 (“2013 Named Executive Officers”) are:

 





Officer Name   2014 Cash Salary D. Bryan Jordan   $760,000   William C. (B.J.)
Losch III   425,000   Michael E. Kisber   600,000   David T. Popwell   450,000  
Charles T. Tuggle, Jr.   475,000  





 



Salary rates generally continue in effect until they are changed. The cash
salary rates for 2014 listed above did not change from those in effect for 2013.

 